          Case 3:19-cv-00247-LPR Document 16 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

AFZAL TRADERS, LLC                                                                   PLAINTIFF


v.                                Case No. 3:19-CV-247-LPR

FAMILY DOLLAR STORES OF ARKANSAS, LLC                                              DEFENDANT


                                          JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED with prejudice. The Court retains complete jurisdiction

for 30 days to vacate the Order of Dismissal and to reopen the action if it is satisfactorily shown

that settlement has not been completed and further litigation is necessary.

       IT IS SO ADJUDGED this 28th day of January 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
